DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 11/10/2021 has been acknowledged.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 

Amendment Summary
The amendment filed on 11/10//2021 has been acknowledged. 

Claims 1, 26 and 28 are amended.
Claim 9 is canceled 




Response to Arguments
Applicant’s arguments with respect to claims # 1-8 and 10-28 have been considered but they are not persuasive.


1)
Representative has insisted that the references cited by the Examiner, alone or in any allowable combination, fail to teach or suggest each and every feature of at least the Applicant's independent claim 1, which recites, inter alia "altering the position and the attitude of the airborne platform by adjusting flight control elements of the airborne platform using the flight control system to locate and maintain a position and an attitude for the airborne platform which results in at least one of an optimum signal strength or coverage area for at least one of the first and the second wireless links with which the airborne platform is already in communication"

Examiner respectfully disagrees with representative arguments and remarks as   the main reference Knoblach teaches about monitoring speed, velocity, position and direction of the balloon and to stop flight in case violation in term of maximum speed and geographic boundary are happening  (See [0012-0013]; [0056]; [0064-0068]; [0095-0098]). By stopping flight and raising or lower altitude of balloon to wind direction Knoblach described a flight control system where the balloon are launch from the ground with the help of ground control system and maintain altitude in the air to installed embedded control flight processor (See [0052-0053]; The SNS platforms rise after launch to a controlled, adjustable altitude) . (See [0056]; the platform would then be controlled to float at a regulated altitude and to provide other commercial communications services). Controlling the balloon flight to have an optimal signal strength is very suggestive depending on which terrestrial terminal is being feed by the signal.  However McGuffin teaches about an air-ground station measuring the signal strength of a ground station in order to maintain communication with the ground station (See [abstract]; [0018]) in which the airborne platform is already in communication (See [0016]; [0020]; [0022]; air in communication both ground station before switching)).  As described maintaining an altitude to provide optimal signal to ground terminal is suggestive to location of each terminal or a measuring ground terminal.  Therefore the feature of McGuffin can be used by Knoblach to reach and maintain a flight altitude for optimal signal coverage distribution. Also The amended limitations of the independent claims have been analyzed as per examination below.

The dependent claims relying on the independent claims are also subjected to the same rejection.


2)
The other arguments are similar to the appeal brief filed on  01/15/2019 and are subjected to the same answers. 

    



DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8,10-19 and 22-28 is/are rejected under 35 U.S.C. 103 as being  unpatentable by Knoblach (US 2008/0299990 A1) in view of McGuffin (US 2006/0217851 A1) and further in view of Monk (US 2006/0229103 A1).


Regarding Claims 1, 26, 28
Knoblach discloses a method for providing extended wireless communications (Fig.12; [0158]; provide wireless network from the stratosphere), comprising:

providing an airborne platform (See [0158]; platform to ground communication signals) having a communication payload (See [0052]; communication platforms or balloons carrying a payload of electronic communication and control equipment) able to establish at least a first (Fig.24(480)) and a second (Fig.4(482)) wireless link (See [0064]; [0066]; [0182]; provides two way communication links between devices communication), and a flight control system (See Fig.1(10); [0095]; navigation control)  able to alter a position (See [0012-0013]; [0052-0053]; ]; [0056];  [0064-0066];[0095-0098]; position of the balloons can be altered obviously) and an attitude of the airborne platform (See [0012-0013]; [0052-0053]; [0056]; [0064-0068]; [0095-0098]; [0114];[0226]; [0231-0244]; attitude of the balloon platform can be altered by monitoring direction of the wind at different altitude and to raise or lower the balloon as to have the wind change direction or orientation of the balloon);

(See Fig.1; [0065]; [0181]; paging transceivers are attached to lighter than-air carriers, such as high altitude balloons similar to those used by the National Weather Service (NWS)) using the flight control system (Fig.1(10); [0095]) at which wireless connectivity is able to be established with a first wireless network (See Fig.12; [0065-0066]; [0129]; [0214]; receiving and transmitting informational data to other networks or communication terminals on the grounds);

establishing a first wireless link (See [0182]; corresponding to transceiver 1) to the first wireless network (See Fig.12(40); [0066]; [0214]; Network Operating Center Connectivity with Balloon) using the communication payload of the airborne platform (See [0065-0066]; establish communication with terrestrial network);

establishing a second wireless link (See [0182]; corresponding to transceiver 2)  using the communication payload of the airborne platform (See [Fig.12; [0057]; [0064];[0067]; establish two ways communication with paging terrestrial network and paging terminals); and

relaying data between the first wireless link (Fig.12; [0182]) and the second wireless link (Fig.12; [0182]) using the communication payload (See Fig.12; [0064];[0066]; a ground terminal receives a paging message, transmit data to a balloon and the balloon relays the message to another terminals using the SNS platform).


altering the position and the attitude (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; [0064-0066]; [0095-0098]; [0226]; [0231-0244]; aware of balloon position and altitude)) of the airborne platform (See [0095-0098]) by adjusting flight
control elements of the airborne platform (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; the balloon flight is controlled to reach and maintain altitude and stop traveling in case of geographic restriction) using the flight control system (Fig.1(10); [0095]) to locate and maintain a position and an attitude for the airborne platform (Fig.1(18)(20); [0012-0013]; [0052-0053]; [0056]; [0064-0068]; [0095-0098]; [0114]; [0226]; [0231-0244]; the balloon flight is controlled to reach and maintain altitude and stop traveling in case of geographic restriction)).


But Knoblach fails to explicitly recite
alter at least one of the attitude or the altitude of the airborne platform using the platform controller to locate an attitude or an altitude for the airborne platform

having at least one of an optimum signal strength or coverage area for at least one of the first and the second wireless links with which the airborne
platform is already in communication.


However in analogous art,
McGuffin teaches an air-ground station measuring the signal strength of a ground station in order to maintain communication with the ground station or select another ground station where the signal strength is above a threshold value (See [abstract]; [0018]) in which the airborne platform is already in communication (See [0016]; [0020]; [0022]; air in communication both ground station before switching))

Knoblach and McGuffin are analogous art because they all pertain areal communication device with transceivers.  Knoblach teaches about a balloon with a navigation air control system to determine its geographical position and to provide communication services to the ground. McGuffin teaches an air-ground station measuring the signal strength of a ground station in order to maintain communication with the ground station or select another ground station where the signal strength is above a threshold value. Knoblach could use McGuffin features in order to control the altitude of the balloon by measuring the signal strength of devices on the ground and monitoring an optimum signal strength value that can be associated with maximum altitude. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Knoblach and McGuffin so as to obtain an efficient and reliable airborne platform balloon.



But Knoblach and McGuffin fail to explicitly recite
at least one of the first and the second wireless links 
with which the airborne platform is already in communication.


However in an analogous art,
Monk teaches about an aerial device in communication with two base stations during an soft handover procedure trigger by optimal strength quality (See [0041]; [0098]) 


Knoblach, McGuffin and Monk are analogous art because they all pertain areal communication device with transceivers.  Knoblach teaches about a balloon with a navigation air control system to determine its geographical position and to provide communication services to the ground. McGuffin teaches an air-ground station measuring the signal strength of a ground station in order to maintain communication with the ground station or select another ground station where the signal strength is above a threshold value. Monk teaches about an aerial device in communication with two base stations during an soft handover procedure trigger by optimal strength quality. Knoblach and McGuffin could use Monk features in order to provide a streamline communication transition between both stations so to as not interfere with the aerial device flight or communications. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to combine Knoblach, McGuffin and Monk so as to obtain an efficient and reliable airborne platform balloon.



Regarding Claim 2,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein establishing a second wireless link (See [Fig.12; [0057]; [0064];[0067]) comprises
establishing a wireless link to a second wireless network (See [0066]; [0132]; wireless link are establish through NOC) and
providing an access point to the second wireless network (See [0066]; ground terminals represents access point to the Balloon Terminal).


Regarding Claim 3,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein establishing a second wireless link comprises

connecting to external communication equipment (See [0066]).

Regarding Claim 4,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein at least one of the first and second wireless links
(See [0097]; [0138]).



Regarding Claim 6,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the first directional antenna
is integrated into an airframe of the airborne platform (See [0014]; [0138]; [0201]; the taking signal path delay measurements is done by sectored or directional antennas).


Regarding Claim 7,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 4 and Knoblach further teaches
wherein the first and second wireless links are established using the first directional radio antenna and a second directional antenna (See [0014]; [0138]; [0201]; balloon platform can comprises multiple directional antenna) and
wherein the second directional antenna is oriented in a different
direction from that of the first directional antenna (See [0014]; [0138]; [0201]; directional antenna direction will depend on direction of these terminals on the ground).


Regarding Claim 8,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the communication payload comprises
a microcontroller (Fig.2(430); [0181]),
a first wireless transponder (Fig.24(480); [0182]) and
a second wireless transponder (Fig.24(482); [0182]) and
wherein the first wireless transponder (Fig.24(480); [0182]) and the second wireless transponder (Fig.24(482); [0182]) are connected (Fig.24)) and controlled (See [0181-0182]) by the microcontroller (Fig.24(430)).




Regarding Claim 9,
Knoblach, McGuffin and Monk teaches all the features with respect to Claim 1 and Knoblach further teaches
wherein the airborne platform comprises
a flight control system (See Fig.24); [0181]).


Regarding Claim 10,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the flight control system comprises
navigation (See Fig.24(466)(476)(488); [0181]),
guidance (Fig.24(466)(476)(488); [0181]), and
control modules (Fig.24(430); [0181]).


Regarding Claim 11,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein providing the first and second wireless links for the airborne platform comprises
providing a first wireless transponder (Fig.24(480)) and a second wireless transponder (Fig.24(482)) and

wherein the first wireless transponder (Fig.24(480)) and the second wireless transponder (Fig.24(482)) are connected (See [0181]) and operated by the flight control system (See Fig.24(430)(466)(476)(488); [0182]).


Regarding Claim 12,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the airborne platform is
an autonomous airborne platform (See [0017]; [0225]; [0254]) .


Regarding Claim 13,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
optimizing at least one of the first (See Fig.12; [0158]) and second (See Fig.12; [0158]) wireless links by using the flight control system (See Fig.24(430)(466)(476) (488); [0182]) to automatically seek an optimum platform position and an attitude (See Fig.1; [0095-0098]; [0181]; [0182]).


Regarding Claim 14,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 13 and Knoblach further teaches

wherein the optimizing at least one of the first and second wireless links comprises at least one of

(See [0127-0129]),

reducing interference with external wireless links,

switching at least one of the first and second wireless links to a stronger wireless link (See [0127-0129]),

increasing area coverage for at least one of the first and second wireless links, and

creating a flight plan around the optimum position.



Regarding Claim 15,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 13 and Knoblach further teaches
wherein the seeking an optimum platform position and an attitude comprises at least one of
rising above an obstacle (See Fig.1;[0065]),
moving the platform horizontally (See [0095-0097]; [0128-0129]; ), and
changing the platform's orientation (See Fig.1; [0065]).


Regarding Claim 16,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein one of the first and second wireless links is
one of radio, optical and acoustic link (See [0014]; [0137]).



Regarding Claim 17,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is
one of  WiFi, GSM and LTE link (See [0214]; [0217]).


Regarding Claim 18,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is provided by a software defined radio (See Fig.24; [0181-182]; [0254]).



Regarding Claim 19,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 16 and Knoblach further teaches
wherein the radio link is
one of analog radio and digital radio (See [0057];[0214]; [0224]).

Regarding Claim 22,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein one of the first and second wireless link is
configured for broadcasting (See [0056]; [0065]; [0097]; broadcast news and paging info).


Regarding Claim 23,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
wherein the airborne platform is one of
a fixed-wing plane,
a rotorcraft,
a vertical take-off and landing aircraft,
a lighter-than-air aircraft (See [0014];[0052]) and




Regarding Claim 24,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
providing a third wireless link (See Fig.24(466)).


Regarding Claim 25,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches
providing a wired link (See [0167]).



Regarding Claim 27,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 1 and Knoblach further teaches

(Fig.24(480,482)) communicates a signal to the first controller (Fig.24(430)) of the airborne platform (Fig.(9,12)) to elevate the airborne platform (See [0095-0098];[0181]).




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1)  in view of McGuffin (US 2006/0217851 A1) in view of Monk (US 2006/0229103 A1) and further in view of  Self (US 9334627 B2).

Regarding Claim 5,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 4

but Knoblach and McGuffin fail to explicitly recite

wherein the first directional antenna
is positioned on a gimbal mount and operable to change its orientation.

However in analogous art,
Self teaches
wherein the first directional antenna
(See Column 7, lines (12-28)).


Knoblach, McGuffin, Monk and Self are analogous art because they all pertain to directional antenna usage in a system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Self teaches about a directional antenna attached on a gimbal mount. Knoblach, McGuffin and Monk could use Self features in order to attach its directional antenna to the gimbal mount as to provide a secure attachment and flexible rotation movement to the directional antenna. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach, McGuffin, Monk and Self as to obtain an efficient balloon transmission relay system.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1) in view of McGuffin (US 2006/0217851 A1)  in view of Monk (US 2006/0229103 A1) and further in view of  Georges (US 7787823 B2).

Regarding Claim 20,
Knoblach teaches all the features with respect to Claim 16 and

But Knoblach, McGuffin and Monk fail to explicitly recite
wherein the optical link is provided
by an optical transponder.

However in an analogous art,
Georges teaches wherein the optical link is provided  by an optical transponder (See (Column 5, lines (2-18)).

Knoblach, McGuffin, Monk and Georges are analogous art because they all pertain to telecommunication system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Georges teaches wherein the optical link is provided  by an optical transponder. Knoblach could use Georges features in order to provide communication through a reliable optical link as contrast to wireless link in certain circumstances. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach, McGuffin, Monk and Georges as to obtain an efficient balloon transmission relay system.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblach (US 2008/029990 A1) in view of  McGuffin (US 2006/0217851 A1) in view of Monk (US 2006/0229103 A1) and further in view of Dent (US 7010290 B2).

Regarding Claim 21,
Knoblach, McGuffin and Monk teach all the features with respect to Claim 16

But fail to explicitly recite
wherein the acoustic link is provided
by one of a microphone and an acoustic speaker.

However in an analogous art,
Dent teaches wherein the acoustic link is provided by one of a microphone and an acoustic speaker (See [Abstract]; Column 1, lines (49-61)).


Knoblach, McGuffin, Monk and Dent are analogous art because they all pertain to directional antenna usage in a system. Knoblach teaches about a balloon carrying transmitter and directional antenna to relay transmission data to UE on the ground. Dent teaches wherein the acoustic link is provided by one of a microphone and an acoustic speaker. Knoblach, McGuffin and Monk could use Dent features in order to provide another form of communication beside the signal one. Therefore it would have been obvious to one of ordinary skill at the time of the filling date of the application to combine Knoblach, McGuffin, Monk and Dent as to obtain an efficient balloon transmission relay system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on Monday-Friday between 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lester Kincaid, can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/
Examiner, Art Unit 2646